Order entered September 2, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00406-CR

                                LEONEL MORENO, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F09-12595-P

                                            ORDER
       The Court REINSTATES the appeal.

        On August 18, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On September 1, 2015, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the August 18, 2015 order

requiring findings. We ORDER the reporter’s record filed as of the date of this order.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    ADA BROWN
                                                              JUSTICE